In a negligence action to recover damages for personal injuries, arising out of a collision between two cars, in one of which plaintiff was a passenger, the plaintiff appeals from: (1) an order of the Supreme Court, Nassau County, dated June 3, 1960, denying her motion to set aside the jury’s verdict in favor of the defendants and for a new trial; and (2) an order of said court, dated June 30, 1960, made on reargument, which adhered to the original decision denying such motion. Appeal from original order, dated June 3, 1960, denying the motion to set aside the verdict and for a new trial, dismissed. No such order is included in the record. In any event, it was superseded by the order made on reargument. Order, made on reargument, adhering to the original decision, reversed on the law and the facts; plaintiff’s motion to set aside the jury’s verdict, granted and a new trial ordered, with costs to abide the event; and judgment in favor of defendants entered July 21, 1960, vacated. In our opinion, the verdict of the jury on the issue of defendants’ negligence and on the issue of plaintiff’s freedom from contributory negligence is against the weight of the credible evidence. Beldock, Kleinfeld, Christ and Pette, JJ., concur; Nolan, P. J., concurs in the dismissal of the appeal from the original order, but dissents from the reversal of the other order and the granting of plaintiff’s motion to set aside the jury’s verdict and for a new trial, and votes to affirm said order.